Case: 21-40229     Document: 00516125020         Page: 1     Date Filed: 12/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      December 10, 2021
                                  No. 21-40229                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jared Ulises Villarreal-De La Fuente,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 7:20-CR-1048-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jared Ulises
   Villarreal-De La Fuente has moved for leave to withdraw and has filed a brief
   in accordance with Anders v. California, 386 U.S. 738 (1967), and United
   States v. Flores, 632 F.3d 229 (5th Cir. 2011). Villarreal-De La Fuente has


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40229      Document: 00516125020          Page: 2   Date Filed: 12/10/2021




                                    No. 21-40229


   filed a response. We have reviewed counsel’s brief and the relevant portions
   of the record reflected therein, as well as Villarreal-De La Fuente’s response.
   We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the appeal is DISMISSED. See 5th Cir.
   R. 42.2.




                                         2